Exhibit 10.1

 



SECOND MODIFICATION AGREEMENT

  

THIS SECOND MODIFICATION AGREEMENT (this “Agreement”), effective as of the 23rd
day of December 2014, is by and between UNITED BANK, a Virginia banking
corporation (the “Bank”); and VERSAR, INC., a Delaware corporation, GEOMET
TECHNOLOGIES, LLC, a Maryland limited liability company, VERSAR INTERNATIONAL,
INC., a Delaware corporation, formerly known as VIAP, Inc., CHARRON CONSTRUCTION
CONSULTING, INCORPORATED, a Virginia corporation, GEO-MARINE, INC., a Texas
corporation and J.M. WALLER ASSOCIATES, INC., a Virginia corporation
(individually and collectively, the “Borrower”).

 

WITNESSETH THAT:

 

WHEREAS, the Borrower and the Bank are parties to a certain Second Amended and
Restated Loan and Security Agreement dated June 30, 2014 (as modified by a
certain First Modification Agreement dated as of July 1, 2014, the “Loan
Agreement”); and

 

WHEREAS, the parties hereto desire to modify the terms of the Loan Agreement.

 

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.            The Loan Agreement is hereby modified as follows:

 

(a)                Section VI(A)(3) is hereby replaced in its entirety with the
following:

 

(3) Liabilities to Tangible Net Worth. The ratio of Versar’s and its
Consolidated Subsidiaries’ Total consolidated Liabilities to its Tangible Net
Worth will not, as of the end of each fiscal quarter, exceed 2.50 to 1.00.

 

(b)               Section VI(A)(4) is hereby replaced in its entirety with the
following:

 

(4) Minimum Tangible Net Worth. Versar’s and its Consolidated Subsidiaries’
consolidated Tangible Net Worth will not, as of the end of each fiscal quarter,
be less than $13,500,000.00.

 

2.            The other “Loan Documents”, as defined in the Loan Agreement, are
hereby modified to the extent necessary to carry out the purposes of this
Agreement.

 

3.            The Borrower shall pay the Bank’s modification fee, in the amount
of $1,000.00, and the Bank’s legal fees, in the amount of $480.00, as part of
this modification.

 

4.            The Borrower hereby acknowledges and agrees that, as of the
effective date hereof, there are no set-offs or defenses against the Loan
Agreement or the other Loan Documents.

 

5.            The parties to this Agreement do not intend that this Agreement be
construed as a novation of the Loan Agreement or any of other Loan Documents.

 

6.            Except as hereby expressly modified, the Loan Agreement shall
otherwise be unchanged, shall remain in full force and effect, and are hereby
expressly approved, ratified and confirmed.

 

7.            This Agreement shall be governed in all respects by the laws of
the Commonwealth of Virginia and shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
personal representatives, successors and assigns.

 



 

 

 

WITNESS the following signatures and seals.

 



  UNITED BANK [SEAL]                         By:   /s/ E. Allen Schirmer      
E. Allen Schirmer       Senior Vice President                         VERSAR,
INC.                           By:   /s/ Cynthia Downes       Name:   Cynthia
Downes       Title:     EVP, Treasurer & CFO                         GEOMET
TECHNOLOGIES, LLC               By:   /s/ Cynthia Downes       Name:   Cynthia
Downes       Title:     VP & Treasurer                         VERSAR
INTERNATIONAL, INC.                         By:   /s/ Cynthia Downes      
Name:   Cynthia Downes       Title:     VP & Treasurer  

 



2

 

 



  CHARRON CONSTRUCTION CONSULTING INCORPORATED                         By:   /s/
Cynthia Downes       Name:   Cynthia Downes       Title:     VP & Treasurer    
          GEO-MARINE, INC.                         By:   /s/ Cynthia Downes    
  Name:   Cynthia Downes       Title:     VP & Treasurer                        
J.M. WALLER ASSOCIATES, INC.                         By:   /s/ Cynthia Downes  
    Name:   Cynthia Downes       Title:     VP & Treasurer  

 



3

